Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 21, 2014

                                      No. 04-13-00787-CV

                                     Leticia R. ALVAREZ,
                                            Appellant

                                                v.

                                     Reymundo ALVAREZ,
                                          Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-12-340
                         Honorable Romero Molina, Judge Presiding

                                         ORDER
        On January 31, 2014, the trial court clerk filed a notice of late record, stating that the
appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record.
On February 5, 2014, we ordered appellant to provide written proof within ten days that either
(1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or (2)
appellant was entitled to appeal without paying the clerk’s fee. We warned appellant that if she
failed to respond within the time provided, this appeal would be dismissed for want of
prosecution. No response was filed.

       On March 5, 2014, we issued an opinion dismissing this appeal for want of prosecution.
On March 14, 2014, appellant filed a motion to reinstate this appeal. In the motion, appellant’s
attorney says that he made an error in placing the response date on his calendar. Appellant’s
attorney represents that he tried to pay the clerk fee on March 13, 2014, but the trial court clerk
refused to take the payment. Appellant’s counsel further represents that appellant wishes to
pursue this appeal and to do so in a diligent manner.

       We GRANT appellant’s motion to reinstate this appeal on the court’s docket. This appeal
is REINSTATED on the court’s docket. Appellant is ORDERED to provide written proof to
this court, within ten days of the date of this order, that the clerk’s fee has been paid.


                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court